Rejoinder
Claims 1, 5, 9, 11, 14, 15, 17, 18, 20, 21 and 23-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Group I and Group II as set forth in the Office action mailed on 5/10/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Jimenez (US20100316738) fails to make prima facie obvious a pesticidal composition having one or more terpenes in the range of 9 to 30% w/w that is specifically formulated with rapeseed oil and ethoxylated castor oil. Furthermore, one of ordinary skill in the art would not have been motivated to modify the teachings of Jimenez according to the teachings of Akhil (US20090022824) and Nowak (USP 5827522), as a whole, in order to provide a pesticidal composition having 9 to 30% w/w of terpene, butyl lactate in the amount of 20 to 40% w/w, 20 to 40% w/w of rapeseed oil and 10 to 20% w/w of ethoxylated castor oil and also containing 5 to 15% w/w at least one anionic surfactant, for example, Oleth-3 phosphate, as claimed in the Claim Set filed 12/20/2021, wherein the pesticidal formulations in an aqueous medium remain homogenously mixed for a period of at least 24 hours as demonstrated in formulations shown in Table 10 (Specification pages 28-32).
The rejection of claims 11 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626